PARKS, Presiding Judge,
specially concurring:
I agree with the disposition of this case, as announced in Judge Brett’s opinion. I write separately only to add that a majority of courts have found it unnecessarily suggestive for police to announce to the witness that his or her identification is of the person whom police suspect of having committed the crime in question. See e.g. United States v. Field, 625 F.2d 862 (9th Cir.1980); Commonwealth v. Toto, 15 Mass.App. 941, 445 N.E.2d 171 (1983); State v. Baldwin, 59 N.C.App. 430, 297 S.E.2d 188 (1982). Furthermore, at least one court has held that it is error for the police to suggest, prior to the display of photographs to the witness, that a suspect’s picture is included in the display. See People v. Anderson, 389 Mich. 155, 205 N.W.2d 461 (1973). When the witness is informed that a suspect’s photograph is within the group and, after a selection is made, the police announce that the witness made the correct selection, the identification procedures are certainly rendered impermissively suggestive. See Hall v. State, 436 N.E.2d 357 (Ind.Ct.App.1982). The identification procedure herein was certainly suggestive, and the identification at trial was not shown to be independently reliable. See Manson v. Braithwaite, 432 U.S. 98, 97 S.Ct. 2243, 53 L.Ed.2d 140 (1977).
I hasten to add that police should refrain from making any unnecessary comments during the identification procedure. Police should only (1) present the photographs to the witness, and (2) ask the witness to look over the photographs carefully and, after viewing the photographs, inform the officer whether the photograph of the criminal is contained within the group. Any other comments may render the identification process unnecessarily suggestive, and result in suppression of the identification at trial, as occured in this case.